Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 1 of 8
AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas
FILED

February 20, 2020

for the
Southern District of Texas

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
Priority Mail Express Parcel EJ276534164US Originating
in Houston, TX; Addressed to Sherry Cole, 3000 Avalon
Way apt. 3204, Piscataway, NJ 08854

David J. Bradley, Clerk of Court

Case No. 4 :20mj 0350

ed

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
P Beale eset Bret oe yer del 94%8534164US Originating in Houston, TX; Addressed to Sherry Cole, 3000 Avalon Way
apt. 3204, Piscatway, NJ 08854. Currenlty held at 4600 Aldine Bender Rd., Houston, TX 77315
located in the Southern District of Texas

, there is now concealed (identify the
person or describe the property to be seized):

 

Controlled substances and/or proceeds

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;

wo contraband, fruits of crime, or other items illegally possessed;
CI property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1) Distribution of a Controlled Substance
21 USC 846 Conspiracy

The application is based on these facts:

os Continued on the attached sheet.

 

(1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Qu PAW

Applicant’s signature

Lauren Brister, US Postal Inspector
; Printed name and ie

 

  

Sworn to before me and signed in my presence. /

Judge's signature

City and state: _ Houston, TX Andrew M. Edison, US Magistrate Judge

Printed name and title

Date: Z-2]- Zo

 

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In the Matter of the Search of: § Case No.
§
United States Postal Service §
Priority Mail Express Parcel § Magistrate Judge Edison
EJ276534164US §

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

J, Lauren E. Brister, being duly sworn, state the following:

1. Tam employed as a United States Postal Inspector and I am currently
assigned to the Houston Division Prohibited Mail Narcotics team. I have been
employed by the United States Postal Inspection Service (USPIS) for the past two
years. I have received training by the US Postal Inspection Service (USPIS) in the
investigation of controlled substances or narcotics proceeds being transported
through parcel delivery services.

2. Affiant also relies upon the training and experience of other members of
the USPIS Houston Division Narcotics Team. The team is comprised of six (6)
members, two (2) of whom have been assigned to narcotics investigations for at least
three (8) years. During that time, the USPIS Houston Division Narcotics Team has
intercepted in excess of five thousand (5,000) parcels which were found to have
contained controlled substances or the proceeds of controlled substance sales or

moneys furnished or intended to be furnished in exchange for controlled substances.

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 3 of 8

3. Experience and drug trafficking intelligence information gathered by
the USPIS have demonstrated that the U. S. Postal Service Priority Express Mail
and Priority Mail are frequently utilized by drug traffickers for shipping controlled
substances or the proceeds of controlled substance sales or moneys furnished or
intended to be furnished in exchange for controlled substances. Use of Priority
Express Mail and Priority Mail are favored because of the speed (Express Mail -
overnight; Priority mail - two day delivery), reliability, free telephone and Internet
package tracking services, as well as the perceived minimal chance of detection.
Priority Express Mail and Priority Mail were originally intended for urgent, business
to business, correspondence. Intelligence from prior packages, which were found to
contain controlled substances or the proceeds of controlled substance sales or moneys
furnished or intended to be furnished in exchange for controlled substances, has
indicated that these parcels are usually addressed from an individual to an
individual. Priority Express Mail and Priority Mail are seldom used for individual to
individual correspondence.

4. In an effort to combat the flow of controlled substances through the
overnight delivery services, interdiction programs have been established in cities
throughout the United States by the USPIS. These cities have been identified as
known ‘sources’ of controlled substances. The USPIS conducts an ongoing analysis
of prior packages mailed through overnight delivery services, which were found to
contain controlled substances or proceeds/payments of controlled substance sales.

The analysis of prior packages, which were found to contain controlled substances or

Page 2

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 4 of 8

the proceeds of controlled substance sales or moneys furnished or intended to be
furnished in exchange for controlled substances, indicated that these parcels are
usually sent from an individual to an individual. In the few cases when overnight
delivery packages containing controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for
controlled substances, have displayed a business or company name, it has usually
proven to be fictitious or used without the owner’s knowledge and consent.
Additionally, this analysis has established a series of characteristics which, when
found in combination of two (2) or more, have shown a high probability that the
package will contain a controlled substance or the proceeds of controlled substance
sales or moneys furnished or intended to be furnished in exchange for controlled
substances. Information collected by the USPIS has demonstrated that the presence
of these characteristics is significant for delivery services, to include U. S. Postal
Service Priority Express Mail, Federal Express, and United Parcel Service. This
profile includes, but is not limited to, the following characteristics: package mailed
from or addressed to a narcotic source city; package has a fictitious return address;
package addressee name is unknown at the destination address; package sender
name is unknown at the return address; package has address information which is
handwritten; package is mailed to or from a Commercial Mail Receiving Agency
(CMRA); package is addressed from an individual to an individual; phone numbers
listed on the package are not related to the listed parties or are not in service;

packages are wrapped and/or heavily taped; frequency of the mailings is inconsistent

Page 3

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 5 of 8

with normal use absent a business relationship; and the ZIP Code from where the
package is mailed is different than the ZIP Code used in the return address.

5. The USPIS analysis of prior narcotics packages mailed through
overnight delivery services has consistently shown that the identification of source
cities has proven to be one of several reliable characteristics used in identifying
suspect parcels. This analysis has also demonstrated that narcotics parcels
originating from states other than source locations have been consistently found to
contain designer drugs, such as Ecstasy, GBL, GHB, Anabolic Steroids, and other
similar controlled substances. Generally such designer drugs are not organic and are
the product of a laboratory process.

6. This affidavit is made in support of an application for a Federal search
warrant to search United States Postal Service (USPS) Priority Mail Express Parcel

KJ276534164US (Subject Parcel), described more particularly as follows:

Subject Parcel:
Tracking: EJ 276534164US
Addressee: Sherry Cole
3000 Avalon Way Apt 3204
Piscataway, NJ 08854
Sender: Terry Blackmon

9914 Larston St.
Houston, TX 77055

Page 4

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 6 of 8

Size/Dimensions: Priority Express Mail Flat Rate Envelope
Approximately 12.5 x 9.5

Postmarked: February 18, 2020
Postmark Origin: 77074
Postage Amount: $26.35
Weight: 1 lb. 0.2 oz.
7. Prior investigations conducted by Postal Inspectors have identified

Piscataway, NJ and surrounding areas as a destination area for controlled substances
and proceeds from the sale of controlled substances. Your affiant knows that the
source city, Houston, TX and surrounding areas have been designated as a source
area for narcotics and controlled substances or the proceeds of controlled substance
sales or moneys furnished or intended to be furnished in exchange for controlled
substances.

8. On February 19, 2020, Affiant retrieved the suspicious parcel from the
North Houston, TX Processing Plant. The Priority Mail Express Parcel contained
bulging contents and hand written sender and addressee information. The suspicious
parcel was then secured by the Affiant in Houston, TX.

9. On February 19, 2020, Affiant began the initial investigation. Affiant
reviewed available public and Postal Service records and determined the listed return
address, 9914 Larston Street, Houston, TX 77055, is a valid address, but the name
listed on the on the parcel, Terry Blackmon, is not associated with the address.
Continuing, Affiant reviewed available Postal Service and public records and

Page 5

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 7 of 8

determined the listed destination address, 3000 Avalon Way, Piscataway, NJ 08854
is a valid address, but the name listed on the parcel, Sherry Cole, is not associated

with the address.

10. On February 20, 2020, your Affiant obtained the assistance of Peter
Esbrandt, Canine Officer with the Houston Police Department and certified handler
of canine “Airus”. Officer Esbrandt and “Airus” are certified as a team in the
detection of controlled substances. Officer Esbrandt and “Airus” received their
certification through the National Narcotic Detector Dog Association (NNDDA).
“Airus” has numerous hours of training in the detection of controlled substances such

”

as Marijuana, Cocaine, Methamphetamine, MDMA and Heroin. “Airus” has
successfully alerted on concealed controlled substances in numerous prior cases,
which has led to the arrest of numerous suspects for drug law violations. “Airus” was
last certified July, 2019. Upon Officer Esbrandt’s arrival, “Airus” was allowed to
examine three (3) boxes which had been placed on the floor in an area known not to
be contaminated with the odor of controlled substances. Two of the boxes were
“dummy” boxes (boxes containing no controlled substances) and the third one was the
Subject Parcel. “Airus” conducted an exterior examination of all three (8) packages.

Officer Esbrandt advised your Affiant that canine “Airus” indicated a positive alert

to the presence of a controlled substance scent inside the Subject Parcel.

11. Based on the facts set forth above, there is probable cause to believe that

Page 6

 
Case 4:20-mj-00350 Document 1 Filed on 02/21/20 in TXSD Page 8 of 8

The Subject Parcels contain one or more controlled substances, drug paraphernalia,
proceeds of controlled substance sales or moneys furnished or intended to be
furnished in exchange for controlled substances, and material relating to the
distribution of same. In the past, all of the above factors have been indicative of
packages which contained illegal controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for
controlled substances. The parcels are currently in the custody of your Affiant.
Affiant, therefore, seeks the issuance of a search warrant for the seizure of these
parcels, and the contents contained therein and any other evidence, fruits of crime,

and instrumentalities, in violation of Title 21, United States Code, Sections 841(a)(1),

acer b Biaty

Lauren E. Brister
U.S. Postal Inspector

and 846.

St

Subscribed and sworn to before me at Houston, Texas, on this C/ day of

a

February, 2020 and I find probable cause.

  

 

 

ndrew M. Edison
UNITED STATES MAGISTRATE JUDGE

Page 7

 
